UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number: 333-130295 Wellstar International, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1834908 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6911 Pilliod Road Holland, Ohio 43528 (Address of principal executive offices) (419) 865-0069 (Issuer's telephone number) Copies to: Darrin M. Ocasio, Esq. Sichenzia Ross Friedman Ference, LLP 1065 Avenue of the Americas New York, New York 10018 (212) 930-9700 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [_] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As ofDecember 12, 2007, the registrant had181,606,617 shares of common stock issued and outstanding. Transitional Small Business Disclosure Format (check one): Yes [_] No [X] INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements. F-1 Item 2. Management's Discussion and Analysis or Plan of Operation. 4 Item 3. Controls and Procedures. 7 PART II - OTHER INFORMATION 7 Item 1. Legal Proceedings. 7 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds. 7 Item 3. Defaults Upon Senior Securities. 8 Item 4. Submission of Matters to a Vote of Security Holders. 8 Item 5. Other Information. 8 Item 6. Exhibits. 9 Item 7. Signatures. 10 2 WELLSTAR INTERNATIONAL, INC. AND SUBSIDIARY CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2 CONTENTS PAGE CONSOLIDATED BALANCE SHEETS F-1 - F-2 CONSOLIDATED STATEMENTS OF OPERATIONS F-3 CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) F-4 CONSOLIDATED STATEMENTS OF CASH FLOWS F-5 - F-6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-7 - F-21 3 WELLSTAR INTERNATIONAL, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS ASSETS Current Assets: October 31 2007 (Audited) July 31 2007 (Unaudited) Cash $ 15,314 $ 64,791 Accounts Receivable - 50,000 Prepaid Expenses 580 12,624 Rent Refund Receivable 1,580 1,580 Total Current Assets 17,474 128,995 Fixed Assets: Imaging Equipment 509,828 505,761 Office Equipment and Fixtures 150,912 150,354 Subtotal 660,740 656,115 Less: Accumulated Depreciation 231,179 197,921 Net Fixed Assets 429,561 458,194 Intangible Assets: Covenant Not To Compete 20,000 20,000 Manufacturing and Distribution Agreement 700,000 700,000 Subtotal 720,000 720,000 Less: Accumulated Amortization 255,636 221,141 Net Intangible Assets 464,364 498,859 Other Assets: Loan Acquisition Cost (net of amortization of $177,791 @ 10/31/07 and $167,663 @ 7/31/07) 64,734 69,862 Software and Manuals (net of amortization of $80,050 55,350 54,575 @ 10/31/07 and $65,425 @ 7/31/07) Security Deposit 4,425 4,425 Total Other Assets 124,509 128,862 Total Assets $ 1,035,908 $ 1,214,910 See Accompanying Notes to Consolidated Financial Statements F-1 WELLSTAR INTERNATIONAL, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS OCTOBER 31, 2 LIABILITIES LESS SHAREHOLDERS’ DEFICIT Current Liabilities: October 31 2007 (Audited) July 31 2007 (Unaudited) Accounts Payable $ 170,345 $ 140,380 Accrued Expenses 945,346 724,294 Loan Payable - Other 500 500 Notes Payable 750,000 750,000 Derivative Instrument Liability - Loan 345,426 335,511 Total Current Liabilities 2,211,617 1,950,685 Long Term Liabilities: Convertible Debt 169,374 119,486 Derivative Instrument Liability - Convertible Notes 7,687,092 6,310,525 Derivative Instrument Liability - Warrants 401,088 212,868 Total Long-Term Liabilities 8,257,554 6,642,879 Total Liabilities 10,469,171 8,593,564 Stockholders’ Deficit: Common Stock Authorized 200,000,000 Shares, par value .001 per share 125,667 119,084 Issued Shares,120,583,975 - Outstanding Shares, (10/31/07) and 119,083,975 (7/31/07) 1,147,017 1,102,545 Paid in Surplus (10,705,947 ) (8,600,283 ) Retained Earnings (Deficit) (9,433,263 ) (7,378,654 ) Total Shareholders’ Deficit Total Liabilities Less Stockholder’s Deficit $ 1,035,908 $ 1,214,910 See Accompanying Notes to Consolidated Financial Statements F-2 WELLSTAR INTERNATIONAL, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Three Months October 31, Income: 2007 2006 Revenue from Medical Imaging $ - $ 1,500 Cost of Sales - 100 Gross Profit - 1,400 Operating Expenses: Selling, General and Administrative 396,439 529,977 Depreciation and Amortization 92,506 82,690 Total Operating Expenses 488,945 612,667 Loss from Operations (488,945 ) (611,267 ) Other Expense (Income): Interest Income (436 ) (3,780 ) Interest Expense 107,561 87,309 Derivative Instrument Expense, Net 1,449,594 1,698,395 Non-Registration Penalties 60,000 - Total Other Expenses (Income) 1,616,719 1,781,924 Loss before Provision for Taxes Provision for Taxes - - Net Loss $ (2,105,664 ) $ (2,393,191 ) Net Loss Per Share, Basic and Diluted $ (0.02 ) $ (0.03 ) Weighted Average Number of Common Shares Outstanding, Basic and Diluted 124,234,564 81,932,065 See Accompanying Notes to Consolidated Financial Statements F-3 WELLSTAR INTERNATIONAL, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE THREE MONTHS ENDED OCTOBER 31, 2007 Common Stock Additional Paid in Accumulated Shares Amount Capital Deficit Total Balance, August 1, 2007 119,083,975 $ 119,084 $ 1,102,545 $ (8,600,283 ) $ (7,378,654 ) Stock Issued to Consultants for Services 5,682,142 5,683 39,702 45,385 Conversion of Debentures 900,000 900 4,770 5,670 Net Loss for the Period (2,105,664 ) (2,105,664 ) Balance, October 31, 2007 125,666,117 $ 125,667 $ 1,147,017 $ (10,705,947 ) $ (9,433,263 ) See Accompanying Notes to Consolidated Financial Statements F-4 WELLSTAR INTERNATIONAL, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Three Month Ended October 31, 2007 2006 Cash Flows from Operating Activities: Net Loss $ (2,105,664 ) $ (2,393,191 ) Adjustments to Reconcile Net Loss to Net Cash used in Operating Activities: Depreciation and Amortization 92,506 82,690 Services Paid in Stock 45,385 23,490 Interest Paid in Stock 5,670 - Derivative Instrument Expense, Net 1,449,594 1,698,395 Delinquent Registration Penalty 60,000 - Changes in Operating Assets and Liabilities: Increase (Decrease) In: Accounts Receivable 50,000 (1,500 ) Prepaid Expenses 12,040 5,996 Rent Refund Receivable - 1,174 Accounts Payable 29,965 (23,137 ) Accrued Expenses 161,052 101,235 Net Cash Used in Operating Activities (199,452 ) (504,848 ) Cash Flows from Investing Activities: Purchase of Equipment and Software (20,025 ) (47,580 ) Security Deposit - (270 ) Net Cash Used in Investing Activities (20,025 ) (47,850 ) Cash Flows From Financing Activities: Payments of Financing Costs (5,000 ) - Proceeds from Issuance of Convertible Notes 175,000 500,000 Net Cash Provided by Financing Activities 170,000 500,000 Net Increase in Cash (49,477 ) (52,698 ) Cash at Beginning of Period 64,791 245,268 Cash at End of Period $ 15,314 $ 192,570 Cash Paid for Interest $ - 0 - $ - 0 - Cash Paid for Taxes $ - 0 - $ - 0 - See Accompanying Notes to Consolidated Financial Statements F-5 WELLSTAR INTERNATIONAL, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE THREE MONTHS ENDED OCTOBER 31, 2 Supplemental Disclosure of Non-Cash Investing and Financing Activities: 1. During the three months ended October 31, 2007, stock purchase warrants exercisable for 15,000,000 shares of Common Stock were issued in connection with a closing on $175,000 of convertible notes had no cash effect. 2. 5,682,142 shares of Common Stock was issued for services rendered.The amount was $45,385. 3. During the three months ended October 31, 2007, convertible debentures and related accrued interest in the amount of $5,670 were converted into 900,000 shares of Common Stock. See Accompanying Notes to Consolidated Financial Statements F-6 WELLSTAR INTERNATIONAL, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE THREE MONTHS ENDED OCTOBER 31, 2 Supplemental Disclosure of Non-Cash Investing and Financing Activities: 4. During the three months ended October 31, 2006, stock purchase warrants exercisable for 833,334 shares of Common Stock were issued in connection with a closing on $500,000 of convertible notes had no cash effect. 5. 750,000 shares of Common Stock was issued for services rendered.The amount was $23,490. 6. During the three months ended October 31, 2006, convertible debentures and related accrued interest in the amount of $151,600 were converted into 3,000,000 shares of Common Stock. 7. During the three months ended October 31, 2005, stock purchase warrants exercisable for 1,666,667 shares of common stock were issued in connection with a closing on $1 million of convertible notes which had no cash effect. See Accompanying Notes to Consolidated Financial Statements F-7 WELLSTAR INTERNATIONAL, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENT AS OF OCTOBER 31, 2007 (UNAUDITED) NOTE 1Summary of Significant Accounting Policies and Organization a) Organization and Recent Company History Wellstar International, Inc. (the “Company”) was incorporated December 15, 1997, under the laws of the State of Nevada.Through its wholly owned subsidiary, Trillennium Medical Imaging, Inc. (“TMI”), it is developing and licensing the use of advanced thermal imaging technology. b) Principles of Consolidation The consolidated financial statements include the accounts of Wellstar International, Inc. and its wholly owned subsidiary, Trillennium Medical Imaging, Inc. (collectively, the “Company”). c) Interim Condensed Consolidated Financial Statements The consolidated financial statements as of and for the three months ended October 31, 2007 and 2006 are unaudited.In the opinion of management, such consolidated financial statements include all adjustments (consisting only of normal recurring accruals) necessary for the fair presentation of the consolidated financial position and the consolidated results of operations.The consolidated results of operations for the three months ended October 31, 2007 and 2006 are not necessarily indicative of the results to be expected for the full year.The consolidated balance sheet information as of July 31, 2007 was derived from the audited consolidated financial statements included in the Company’s annual report Form 10-KSB for the year ended July 31, 2007.The interim consolidated financial statements should be read in conjunction with that report. d) Revenue Recognition The Company recognizes revenues utilizing the accrual method of accounting.More specifically, the Company enters into licensing agreements for its advanced thermal imaging technology.Under the licensing agreements, the Company supplies the camera equipment, related software and training for each facility.Once the facility is operational, the licensing agreement provides for a fixed fee monthly fee for the use of the camera.Accordingly, the revenue is recognized in the month that the camera is in use at the customer’s facility, which represents the Company’s right to receive the fixed fee.The Company’s revenue recognition policy is in compliance with the provisions of EITF 00-21. F-8 WELLSTAR INTERNATIONAL, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENT AS OF OCTOBER 31, 2007 (UNAUDITED) NOTE 1Summary of Significant Accounting Policies and Organization (cont’d) e) Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Although these estimates are based on management’s knowledge of current events and actions it may undertake in the future, they may ultimately differ from actual results. f) Cash For the purpose of the Statement of Cash Flows, cash is defined as balances held in corporate checking accounts and money market accounts. g) Loss Per Share Basic and diluted net loss per common share for the three months ended October 31, 2007 and 2006 are computed based upon the weighted average number of common shares outstanding.The assumed conversion of Common Stock equivalents was not included in the computation of diluted loss per share because the assumed conversion and exercise would be anti-dilutive due to the net loss incurred.Based on the conversion formula in the Agreements (see Note 2 and 3) on the conversion of its convertible notes would have resulted in the issuance of additional common shares in the amount of 835,714,225, on October 31, 2007. h) Stock Based Compensation Stock based compensation will be valued in accordance with SFAS 123(R) under the Fair Valued based method.Compensation cost is measured at the grant date based on the value of the award and is recognized over the service period which is usually the vesting period.Transactions with non-employees shall be accounted for based on the Fair Value of the consideration received or Fair Value of the equity installments issued, whichever is more reliably measurable. i) Derivative Instruments In connection with the sale of debt or equity instruments, we may sell options or warrants to purchase our Common Stock.In certain circumstances, these options or warrants may be classified as derivative liabilities, rather than as equity.Additionally, the debt or equity instruments may contain embedded derivative instruments, such as conversion options, which in certain circumstances may be required to be bifurcated from the associated host instrument and accounted for separately as a derivative instrument liability. F-9 WELLSTAR INTERNATIONAL, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENT AS OF OCTOBER 31, 2007 (UNAUDITED) NOTE 1Summary of Significant Accounting Policies and Organization (cont’d) i) Derivative Instruments (cont’d) The identification of, and accounting for, derivative instruments is complex.Our derivative instrument liabilities are re-valued at the end of each reporting period, with changes in the fair value of the derivative liability recorded as charges or credits to income, in the period in which the changes occur.For options, warrants and bifurcated conversion options that are accounted for as derivative instrument liabilities, we determine the fair value of these instruments using the Black -Scholes option pricing model.That model requires assumptions related to the remaining term of the instrument and risk-free rates of return, our current Common Stock price and expected dividend yield, and the expected volatility of our Common Stock price over the life of the option. j) Income Taxes The Company will provide for income taxes based on the provisions of Financial Accounting Standards Board (“FASB”) Statement of Financial Accounting Standards No. 109 (“SFAS No. 109"), “Accounting for Income Taxes”, which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements and tax returns in different years.Under this method, deferred income tax assets and liabilities are determined based on the difference between the financial statement and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. k) Concentration of Credit Risk Financial instruments which potentially subject the Company to concentrations of credit risk consists of a checking account with a financial institution in excess of insured limits.There was no excess above insured limits at October 31, 2007.The Company does not anticipate non-performance by the financial institution. l) Fair Value of Financial Instruments Carrying amounts of certain of the Company’s financial instruments, including cash and cash equivalents, accounts receivable and accounts payable approximate fair value because of their short maturities. F-10 WELLSTAR INTERNATIONAL, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENT AS OF OCTOBER 31, 2007 (UNAUDITED) NOTE 1Summary of Significant Accounting Policies and Organization (cont’d) m) Equipment Imaging and office equipment are recorded at cost and depreciated on the straight line method with an estimated life of five (5) years.Imaging equipment is at the customers facility where the equipment is used or stored by the Company until placed in use.The Company retains title to the imaging equipment while it is at the customers location.Depreciation expense for the three months ended October 31, 2007 and 2006 were $33,257 and $31, 364, respectfully. n) Intangible Assets Loan acquisition costs are stated at cost and relate to the costs of acquiring the convertible notes (see Note 2) and to obtaining the $400,000 Note Payable (see Note 3).Amortization is provided for under the straight line method over three (3) years, which is the term of the convertible notes and six months for the original term of the Note Payable. Total amortization for the three months ended October 31, 2007 and 2006 were $10,128 and $6,443, respectfully. Software and manuals, Covenant Not To Compete and Manufacturing & Distribution Agreement acquired in the acquisition of Micro Health Systems, Inc. (See Note 3) with cost of $80,000, $20,000 and $700,000 respectively are being amortized over a 24 month period for the software and the Covenant and 5 ½ years for the manufacturing and distribution agreement. The total amortization expense for the three months ended October 31, 2007 and 2006 were $49,120 and $44,683, respectfully. o) Derivative Instruments Because of the limited trading history of our Common Stock, we have estimated the future volatility of our Common Stock price based on not only the history of our stock price but also the experience of other entities considered comparable to us.The identification of, and accounting for, derivative instruments and the assumptions used to value them can significantly affect our financial statements. p) Registration Rights Agreements In connection with the sale of debt or equity instruments, we may enter into Registration Rights Agreements.Generally, these Agreements require us to file registration statements with the Securities and Exchange Commission to register common shares that may be issued on conversion of debt or preferred stock, to permit re-sale of common shares previously sold under an exemption from registration or to register common shares that may be issued on exercise of outstanding options or warrants. F-11 WELLSTAR INTERNATIONAL, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENT AS OF OCTOBER 31, 2007 (UNAUDITED) NOTE 1Summary of Significant Accounting Policies and Organization (cont’d) p) Registration Rights Agreements (cont’d) The Agreements usually require us to pay penalties for any time delay in filing the required registration statements, or in the registration statements becoming effective, beyond dates specified in the Agreement.These penalties are usually expressed as a fixed percentage, per month, of the original amount we received on issuance of the debt or preferred stock, common shares, options or warrants.We account for these penalties as a contingent liability and not as a derivative instrument.Accordingly, we recognize the penalties when it becomes probable that they will be incurred.Any penalties are expenses over the period to which they relate. NOTE 2Convertible Notes On October 31, 2005, the Company entered into a Securities Purchase Agreement with AJW Partners, LLC and its related entities for the sale of $3,000,000 of 8% secured convertible notes, each advance is evidenced by a note which is due three years from the date of the advance, and for stock purchase warrants exercisable for a total of5,000,000 shares of Common Stock each issuance of warrants expiring on the fifth anniversary from the date of issue.The warrants are issued at the time funds are advanced at 1,666,667 per $1 million advanced.The notes are convertible, at the holder’s option, into shares of Common Stock, in whole or in part, at any time after the original issue date.No interest shall be due and payable for any month in which the Company’s stock trading price is greater than $0.1125 for each trading day of the month. The number of shares of Common Stock issuable upon a conversion is to be determined by dividing the outstanding principal amount of the notes to be converted, plus related accrued interest, by the conversion price.The conversion price in effect on any conversion date will be at the selling stockholder’s option, at the lower of(i) $0.12 or (ii) a 40% discount to the average of the three lowest intraday trading prices for the Common Stock on a principal market for the twenty trading days preceding, but not including, the conversion date.The total shares at October 31, 2007 were 756,302,407. The stock purchase warrants have an exercise price of $0.50 per share. The Company has closed on the entire $3,000,000 of convertible notes contemplated by the Securities Purchase Agreement and issued stock purchase warrants exercisable for 5,000,000 shares of Common Stock in connection therewith.The dates of the advance of the funds of $1 million each were October 31, 2005 and January 20, 2006 and $500,000 each on July 25, 2006 and August 8, 2006. The stock registration was effective August 4, 2006. F-12 WELLSTAR INTERNATIONAL, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENT AS OF OCTOBER 31, 2007 NOTE 2Convertible Notes (cont’d) On November 30, 2006, the Company entered into an additional securities purchase agreement with AJW Partners, LLC and its related entities for the sale of $400,000 of 8% secured convertible notes due November 30, 2009, and for stock purchase warrants of 4,000,000 shares of Common Stock exercisable at anytime at $.08 per share, expiring on the seventh anniversary from the date of issue, November 30, 2013. The funds were advanced on November 30, 2006, in the amount of $392,500, less a $7,500 charge as a loan acquisition cost, amortized over the loan period of 36 months.The notes are convertible, at the holders option, into shares of Common Stock, in whole or in part, at any time after the original issue date. No interest shall be due on any payable for any month in which the Company’s stock trading price is greater than $.0775 for each trading day of the month.The notes are secured by all the assets and intellectual property of the Company. On March 26, 2007, the Company entered into an additional securities purchase agreement with AJW Partners, LLC and its related entities for the sale of $165,000 of 8% secured convertible notes due March 26, 2010, and for stock purchase warrants of 1,000,000 shares of Common Stock exercisable at anytime at $.03 per share, expiring on the seventh anniversary from the date of issue, March 26, 2014. The funds were advanced on March 26, 2007, in the amount of $150,000, less a $15,000 charge as a loan acquisition cost, amortized over the loan period of 36 months.The notes are convertible, at the holders option, into shares of Common Stock, in whole or in part, at any time after the original issue date.No interest shall be due or any payable for any month in which the Company’s stock trading price is greater than $.0775 for each trading day of the month.The notes are secured by all the assets and intellectual property of the Company. On May 30, 2007, the Company entered into an additional securities purchase agreement with AJW Partners, LLC and its related entities for the sale of $435,000 of 8% secured convertible notes due May 30, 2010, and for stock purchase warrants of 10,000,000 shares of Common Stock exercisable at anytime at $.02 per share, expiring on the seventh anniversary from the date of issue, May 30, 2014. The funds were advanced on May 30, 2007, in the amount of $415,000, less a $20,000 charge as a loan acquisition cost, amortized over the loan period of 36 months.The notes are convertible, at the holders option, into shares of Common Stock, in whole or in part, at any time after the original issue date.No interest shall be due or any payable for any month in which the Company’s stock trading price is greater than $.0775 for each trading day of the month.The notes are secured by all the assets and intellectual property of the Company. F-13 WELLSTAR INTERNATIONAL, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF OCTOBER 31, 2007 NOTE 2Convertible Notes (cont’d) On October 12, 2007, the Company entered into an additional securities purchase agreement with AJW Partners, LLC and its related entities for the sale of $175,000 of 8% secured convertible notes due October 12, 2010, and for stock purchase warrants of 15,000,000 shares of common stock exercisable at anytime at $ .0001 per share expiring on the seventh anniversary from the date of issue October 12, 2014. The funds were advanced on October 12, 2007 in the amount of $170,000, less a $5,000 charge as loan acquisition cost, amortized over the loan period of 36 months.The notes are convertible, at the holders option, into shares of common stock, in whole or in part, at any time after the original issue date.No interest shall be due or payable for any month in which the Company’s stock trading price is greater than $ .0775 for each trading day of the month.The notes are secured by all the assets and intellectual property of the Company. See Paragraph 2 of this note related to the terms of conversion.The total shares at October 31, 2007, included in Paragraph 2 above, includes all additional convertible notes. All notes include a Registration Rights Agreement.The Company was required to register additional shares in relation to all the additional agreements listed above, this was not done.There is a penalty of 2% per month of the note amount, a penalty of $355,374 was accrued through October 31, 2007. In connection with the aforementioned issuance of the $1,000,000 of convertible notes, on October 31, 2005, the Company granted a first priority security interest in all the assets of the Company.The issuance of convertible notes resulted in conversion features being accounted for as embedded derivative liabilities in accordance with EITF00-19 and SFAS 133 (see Note 4).The note holder’s have converted notes of $200,621 and accrued interest of $279,822 into 25,974,000 shares of Common Stock as of October 31, 2007.The balance of the notes are $3,974,379, at October 31, 2007. Interest due of $109,654 is included in Accrued Expenses. NOTE 3Notes Payable a) The Company has borrowed $150,000 from an unrelated individual.The Note is dated August 1, 2005.The outstanding balance of the loan shall bear monetary interest at the fixed rate of six percent (6%) simple, non-compounding interest payable in arrears per annum. The outstanding balance of principal and interest is due and payable on demand on or after August 1, 2006.All payments shall apply first to interest accrued and then principal.The Company may prepay all or part without a pre-payment penalty.The loan was not paid on August 1, 2006 and was extended under the same terms by mutual agreement.Interest due of $20,550 is included in Accrued Expenses. F-14 WELLSTAR INTERNATIONAL, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF OCTOBER 31, 2007 NOTE 3Notes Payable (cont’d) Default shall occur upon (1) failure to make payment on the note or transfer of stock when due, (2) Company institutes bankruptcy or solvency proceedings or make an assignment for the benefit of creditors. Note Payable - Current $ 150,000 b) The Company has entered into a loan agreement with an unrelated individual.The note is dated October 11, 2005.The note provides for a total loan of $400,000, the Company received $190,000 by October 31, 2005.The balance of $210,000 was subsequently received on November 29, 2005.The note bears interest at a fixed rate of 8%, plus the prevailing variable margin rate charged to the lender.As of July 31, 2007, the margin rate was 7.625%.The lender was paid a loan acquisition cost on December 5, 2005, in Common Stock of 1 million shares. The cost was recorded at market value at the date of the loan which was $ .12 per share, for a total of $120,000.The outstanding balance of principal and accrued interest was due and payable on April 11, 2006.The note has been extended to February 28, 2007 by addendum under the current terms and interest is being accrued.The addendum was signed on November 11, 2006.In consideration of the waiver and extension, the Company, with the signing, paid the lender $20,000.The lender was also issued additional warrants to purchase 400,000 shares of common stock, 200,000 at $0.10 per share and 200,000 at $0.20 per share, which expire on February 28, 2008. As of October 31, 2007, the note has not been paid. At October 31, 2007, $124,118 of interest expense is included in Accrued Expenses.As security for the loan, the Company has pledged all of its tangible and intangible assets.Commencing on January 1, 2006, the Company shall establish an escrow account and shall deposit 25% of all proceeds generated by the thermal imaging cameras purchased with $210,000 of proceeds from the loan.The funds shall remain in escrow for use in paying all sums due to the lender.To October 31, 2007, no funds have been put into escrow. In addition, the lender has the option to convert the loan into fully registered, unsecured Common Stock of the Company at a conversion price on the day of conversion, minus 40%.The total shares at July 31, 2007 were 56,485,000. The lender shall have the right to convert on the prepayment date or the due date, whichever occurs first.The issuance of the notes and warrants resulted in conversion features being accounted for as embedded derivative liabilities in accordance with EITF00-19 and FASB 133 (see Note 4). Balance due at October 31, 2007 $ 400,000 F-15 WELLSTAR INTERNATIONAL, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF OCTOBER 31, 2007 NOTE 3Notes Payable (cont’d) c) On December 21, 2005, the Company completed the purchase of certain assets of Micro Health Systems, Inc. (“MHS”) under a definitive agreement. Total consideration paid by the Company was $600,000, plus 2,000,000 shares of RestrictedCommon Stock.The Company paid $400,000 at closing.A promissory note was executed for $200,000 with interest at 8% per annum. $100,000 is due with accrued interest on or before the 180th day following the date of the Note which is June 19, 2006, with the balance of principal and interest due and payable on or before the 365th day following the date of the note. The 2,000,000 shares of Restricted Common Stock were issued on December 21, 2005 and priced at the market price of $ .10 per share for a total value of $200,000.The cost was allocated as follows: Mikron Manufacturing Distribution Agreement Customer List and Intangible Assets $ 700,000 Tangible Assets 80,000 Covenant Not-To-Compete 20,000 Total $ 800,000 In addition, 1,500,000 shares of Restricted Common Stock are being held in escrow as security for the note payable of $200,000.These shares have been shown as issued but not outstanding.The Company is in default on $200,000 of the Note Payable and interest of $4,000 which was due June 19, 2006 on the first $100,000 of notes due.Due to the default, the interest charged from June 19, 2006 is 18% on the $200,000 Note Payable.Interest expense of $51,408 is included in Accrued Expenses. On November 28, 2006, the Company received a letter due to the default, giving it ten (10) days to pay the note and accrued interest or the 1,500,000 shares held in escrow will be issued to the shareholder of Micro Health Systems, Inc.As of October 31, 2007 and through November 8, 2007,nothing has transpired. Balance due at October 31, 2007 $ 200,000 NOTE 4Derivative Financial Instrument Liabilities We use the Black-Scholes option pricing model to value options and warrants, and the embedded conversion option components of any bifurcated embedded derivative instruments that are recorded as derivative liabilities.See Note 1, related to embedded derivative instruments accounting policy. F-16 WELLSTAR INTERNATIONAL, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF OCTOBER 31, 2007 NOTE 4Derivative Financial Instrument Liabilities (cont’d) In valuing the options and warrants and the embedded conversion option components of the bifurcated embedded derivative instruments, at the time they were issued and at October 31, 2007, we used the market price of our Common Stock on the date of valuation, an expected dividend yield of 0% and the remaining period to the expiration date of the options or warrants or repayment date of the convertible debt instrument.All options, warrants and conversion options can be exercised by the holder at any time. Because of the limited historical trading period of our Common Stock, the expected volatility of our Common Stock over the remaining life of the options and warrants has been estimated at 123%, based on a review of the historical volatility and of entities considered by management as comparable.The risk-free rates of return used ranged from 4.55% to 5.00%, based on constant maturity rates published by the U.S. Federal Reserve, applicable to the remaining life of the options or warrants. F-17 WELLSTAR INTERNATIONAL, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF OCTOBER 31, 2007 NOTE 4Derivative Financial Instrument Liabilities (cont’d) At October 31, 2007, the following derivative liabilities related to Common Stock options and warrants and embedded derivative instruments were outstanding (see Notes 2 and 3): Issue Date Expiry Date No. of Warrants Issued To Exercise Price Per Share Value - Issue Date Value - Oct. 31, 2007 10/11/1905 4/11/1906 1,000,000 Thompson $ .50 $ 41,526 $ 0 11/19/1906 2/18/1908 200,000 Thompson $ .10 3,845 3 11/19/1906 2/18/1908 200,000 Thompson $ .20 2,276 0 10/31/1905 10/31/1910 1,666,667 AJW Partners $ .50 169,629 3,575 1/20/1906 1/20/1911 1,666,667 AJW Partners $ .50 81,321 4,195 7/25/1906 7/25/1911 833,333 AJW Partners $ .50 146,197 2,788 8/4/1906 8/4/1911 833,333 AJW Partners $ .50 102,816 2,850 11/30/1906 11/30/1913 4,000,000 AJW Partners $ 0.08 158,741 38,547 3/26/1907 3/26/1914 1,000,000 AJW Partners $ 0.03 25,433 10,951 5/30/1907 5/30/1914 10,000,000 AJW Partners $ 0.02 163,409 113,872 10/12/1907 10/12/1914 15,000,000 AJW Partners $ .00010 179,353 224,307 Fair value of derivative instrument liabilities for warrants $ 1,074,546 $ 401,088 F-18 WELLSTAR INTERNATIONAL, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF OCTOBER 31, 2007 NOTE 4Derivative Financial Instrument Liabilities (cont’d) Issue Date Due Date Note Amount Instrument Exercise Price Per Share Value - Issue Date Value - July 31, 2007 10/11/1905 4/11/1906 $ 400,000 Loan Various $ 370,189 $ 345,426 10/31/1905 10/31/1908 1,000,000 Convertible Notes Various 2,681,204 1,333,712 1/20/1906 1/20/1909 1,000,000 Convertible Notes Various 1,363,058 1,722,908 7/25/1906 7/25/1909 500,000 Convertible Notes Various 791,994 913,566 8/4/1906 8/4/1909 500,000 Convertible Notes Various 616,127 917,158 11/30/1906 11/30/1909 400,000 Convertible Notes Various 523,047 755,278 3/26/1907 3/26/1910 165,000 Convertible Notes Various 274,500 319,416 5/30/1907 5/30/1910 435,000 Convertible Notes Various 825,801 852,576 10/12/1907 10/12/1910 175,000 Convertible Notes Various 711,289 872,478 Fair value of bifurcated embedded derivative instrument liabilities $ 8,157,209 $ 8,032,518 Total derivative financial instruments $ 9,231,755 $ 8,433,606 F-19 WELLSTAR INTERNATIONAL, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF OCTOBER 31, 2007 NOTE 5Stockholders’ Equity (Deficit) During the three months ended October 31, 2007, the Company issued the following shares of restricted common stock for services rendered; for legal services 3,232,142 shares, at market value, for computer software 2,200,000 shares at 60% of market value and for medical consulting 250,000 shares at 50% of market value.The total was recorded as common stock $5,683 and additional paid-in capital of $39,702.The total of $45,385 is reflected as an expense in the Statement of Operations. NOTE 6Derivative Instruments Income, Net Derivative instruments expense of $1,449,594 represents the net unrealized (non-cash) change during the three months ended October 31, 2007, in the fair value of our derivative instrument liabilities related to certain warrants and embedded derivatives in our convertible debt that have been bifurcated and accounted for separately. NOTE 7Going Concern The accompanying consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business. As reflected in the accompanying consolidated financial statements, the Company had a net loss of $2,105,664 and a negative cash flow from operations of $199,452 for the three months ended October 31, 2007, negative working capital of $2,194,143 and a stockholders’ deficiency of $9,433,263 at October 31, 2007. The ability of the Company to continue as a going concern is dependent on the Company’s ability to raise additional funds and implement its business plan.The accompanying consolidated financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Management’s plans include the raising of additional capital through private or public transactions and implementation of its business and marketing plan to increase revenues. F-20 WELLSTAR INTERNATIONAL, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF OCTOBER 31, 2007 NOTE 8Lease Agreement On July 17, 2007, Trillenium Medical Imaging, Inc., a wholly owned subsidiary, entered into a lease agreement with an unrelated party for a facility in New York City.The lease replaced a prior lease in the same facility.The lease is for a period of one year with a monthly rent of $4,175.The lease expires July 16, 2008.The Company incurred a rent expense of approximately $12,475 for the three months ended October 31, 2007.Future rental payments under the lease for the year ended July 31, 2008 is $37,575. NOTE 9Subsequent Events AJW Partners, LLC and related entities converted a portion of their notes (See Note 2) into 31,727,500 shares of Common Stock during the period November 1, 2007 through December 3, 2007. The Company issued to AJW Partners, LLC and related entities, under a securities purchase agreement, dated November 15, 2007, Callable Secured Convertible Notes in the amount of $325,000 with interest at 8% per annum, due 36 months from the date of issue, and 10 million Warrants convertible into shares of Common Stock at $ .001 per share.The Warrants are convertible any time after the date of issue. F-21 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF RESULTS OF OPERATIONS AND LIQUIDITY AND CAPITAL RESOURCES Forward-Looking Statements The information in this quarterly report contains forward-looking statements within the meaning of the Private Securities litigation Reform Act of 1995. This Act provides a "safe harbor" for forward-looking statements to encourage companies to provide prospective information about themselves so long as they identify these statements as forward looking and provide meaningful cautionary statements identifying important factors that could cause actual results to differ from the projected results. All statements other than these statements of historical fact made in this report are forward looking. In particular, the statements herein regarding industry prospects and future results of operations or financial position are forward looking statements. Forward-looking statements reflect management's current expectations and are inherently uncertain. Our actual results may differ significantly from management's expectations. The following discussion and analysis should be read in conjunction with the financial statements of Wellstar International, Inc., included herewith. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. Such discussion represents only the best present assessment of our management. Overview and Plan of Operation Wellstar International, Inc. ("Wellstar" or the "Company") was formed in the State of Nevada on December 5, 1997. Wellstar was a development stage company with no operating activities. On July 12, 2005, Wellstar entered into a share exchange agreement with Trillennium Medical Imaging, Inc. ("Trillennium" or "TMI"), a development stage company formed in June, 2005. As a result of the share exchange agreement, Trillennium became a subsidiary of Wellstar. Wellstar, through its Trillennium subsidiary, is dedicated to developing and licensing the use of advanced thermal imaging technology in the consumer health care and veterinary markets throughout the United States. Wellstar has obtained the rights to market a thermal imaging camera using infrared technology approved by the Food and Drug Administration as an adjunctive diagnostic device and software for thermal imaging pursuant to an exclusive supplier contract with the camera's manufacturer. Mikron Instrument, Inc. (Wellstar does not manufacture the thermal imaging cameras). Our camera and software technology is known as the TMI Thermal Imaging System. We have been developing our market opportunity since the inception of Trillennium Medical Imaging, Inc. and initially positioned our equipment in pain clinics and acute care facilities. However we have refocused our direction exclusively to the Pressure Ulcer market.The management decision to dedicate the resources of TMI to the Pressure Ulcer market is based on the capability of our system to detect patterns of tissue injury and continue to monitor said injury. In addition, the financial benefit to TMI will be recognized once hospitals will be denied reimbursement for hospital acquired pressure ulcers under the Medicare Hospital Patient Safety Initiative.TMI’s system will allow hospitals to more accurately recognize patterns of injury upon POA to the hospital. In furtherance of our refocused business strategy, we have entered into an agreement with Duke Medical Center pursuant to which Duke Medical Center has agreed to use our TMI Thermal Imaging System imaging systems in research studies conducted at Duke Medical Center's facilities. TMI and the DUMC Wound Management Institute are in the final stages of approval for a study using TMI Thermal Imaging Systems to document patterns of injury consistent with pressure ulcer development.The Departmental IRB has reviewed and approved the protocol, and the DUMC main IRB will be reviewing in the near future.The 100 patient study is slated to commence in the 1st quarter of 2008.The study should be completed within a 3 month time period. The Department of Rheumatology utilized the TMI system in an study that was completed this fall.An additional study is being contemplated in the area of Radiation Oncology to monitor the dosage of radiation for breast cancer patients. While we continue to develop our plan to penetrate the equine market, we have not yet entered into any license agreements in this industry. In addition, we are continuing to seek qualified directors, employees and consultants, and to pursue agreements with pain clinic owners and operators. Results of Operations Three Months Ended October 31, 2007 compared to Three Months Ended October 31, 2006 4 Revenue and Gross Profit Our revenue and gross profit for the three months ended October 31, 2007 was zero and for October 31, 2006 the revenue was $1,500 and the gross profit was $1,400. We have refocused our business strategy towards research and development of our thermal imaging technology. Accordingly, we have not yet installed our thermal imaging systems at revenue generating customer locations in the last four operating quarters. Net Loss For the three months ended October 31, 2007, we incurred a net loss of $2,105,664, or $.02 per share, which was an decrease of $287,527 from the net loss of $2,393,191, or $.03 per share for the three months ended October 31, 2006. The decrease in net loss is primarily attributable to Selling, General and Administrative Expenses, which decreased by $133,538 from an expense of $529,977 for the quarter ended October 31, 2006 as compared to an expense of $396,439 for the quarter ended October 31, 2007. Operating Expenses Total operating expenses for the three months ended October 31, 2007 decreased by $123,722 to $488,945 from $612,667 for the three months ended October 31, 2006. This change is due principally to a decrease in expense for professional and consulting fees to $77,453 from $158,119. Liquidity and Capital Resources As of October 31, 2007, we had a working capital deficit of approximately $2,194,143, and cash of $15,314. We have acquired additional financing in the amount of $175,000 pursuant to a Securities Purchase Agreement with AJW Partners, LLC and affiliates entered into in October, 2007. However, we do not have the funds necessary to maintain our operations for the remainder of our fiscal year, and will need to raise additional funding. We presently do not have any available credit, bank financing or other external sources of liquidity. Due to our brief operating history as a start up company, our operations have not been a source of liquidity. We will need to obtain additional capital in order to maintain and expand our operations. We are currently investigating other financial alternatives, including additional equity and/or debt financing. In order to obtain capital, we may need to sell additional shares of our common stock or borrow funds from private lenders. However, there can be no assurance that that any additional financing will become available to us, and if available, on terms acceptable to us. Recent Financings In October, 2007, Wellstar International, Inc. ("Wellstar" or the "Company") entered into a Securities Purchase Agreement with AJW Partners, LLC ("Partners"), AJW Offshore, Ltd. ("Offshore"), AJW Qualified Partners, LLC ("Qualified") and New Millennium Capital Partners, II, LLC ("Millennium") for the sale of (i) 8% secured convertible notes in an aggregate principal amount of $175,000 (the "Notes"); and (ii) warrants to purchase 15,000,000 shares of the Company's common stock (the "Warrants")(Partners, Offshore, Qualified and Millennium are collectively referred to as the "Purchasers"). Net proceeds of $170,000 were disbursed to the Company upon closing. 5 The Notes bear interest at the rate of 8% per annum. Interest is payable quarterly, unless the Company's common stock is greater than $0.0775 per share for each trading day of a month, in which event no interest is payable during such month. Any interest not paid when due shall bear interest of 15% per annum from the date due until the same is paid. The Notes mature three years from the date of issuance, and are convertible into common stock, at the Purchasers' option, at the lesser of (i) $0.12 or (ii) a 40% discount to the average of the three lowest trading prices of the common stock during the 20 trading day period prior to conversion. At the Company's option, in any month where the current stock price is below the Initial Market Price, the Company can pay the outstanding principal and interest due for that month and this will stay any conversions for that month. The term "Initial Market Price" means the volume weighted average price of the common stock for the five trading days immediately preceding the closing which was $0.09. The Notes contain a call option whereby, if the Company's stock price is below $0.15, the Company may prepay the outstanding principal amount of the Notes, subject to the conditions set forth in the call option. The Notes also contain a partial call option whereby, if the Company's stock price is below $0.09, the Company may prepay a portion of the outstanding principal amount of the Note, subject to the conditions set forth in the partial call option. The full principal amount of the Notes are due upon a default under the terms of the Notes. In addition, the Company granted the Purchasers a security interest in substantially all of the Company's assets and intellectual property. The Company is required to file a registration statement with the Securities and Exchange Commission within 60 days of closing, which will include the common stock underlying the Notes and the Warrants. The Warrants are exercisable until seven years from the date of issuance at a purchase price of $0.0001 per share. The Purchasers may exercise the Warrants on a cashless basis if the shares of common stock underlying the Warrants are not then registered pursuant to an effective registration statement. In the event the Purchasers exercise the Warrants on a cashless basis, then the Company will not receive any proceeds. Upon an issuance of shares of common stock below the market price, the exercise price of the Warrants will be reduced accordingly. The market price is determined by averaging the last reported sale prices for the Company's shares of common stock for the five trading days immediately preceding such issuance as set forth on the Company's principal trading market. The exercise price shall be determined by multiplying the exercise price in effect immediately prior to the dilutive issuance by a fraction. The numerator of the fraction is equal to the sum of the number of shares outstanding immediately prior to the offering plus the quotient of the amount of consideration received by us in connection with the issuance divided by the market price in effect immediately prior to the issuance. The denominator of such issuance shall be equal to the number of shares outstanding after the dilutive issuance. The conversion price of the Notes and the exercise price of the Warrants may be adjusted in certain circumstances such as if the Company pays a stock dividend, subdivides or combines outstanding shares of common stock into a greater or lesser number of shares, or takes such other action as would otherwise result in dilution of the selling stockholder's position. The Purchasers have agreed to restrict their ability to convert their Notes or exercise their Warrants and receive shares of common stock such that the number of shares of common stock held by them in the aggregate and their affiliates after such conversion or exercise does not exceed 4.99% of the then issued and outstanding shares of common stock. Critical Accounting Policies and Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States requires that management make a number of assumptions and estimates that affect the reported amounts of assets, liabilities, revenues and expenses in our consolidated financial statements and accompanying notes. Management bases its estimates on historical information and assumptions believed to be reasonable. Although these estimates are based on management's best knowledge of current events and circumstances that may impact the Company in the future, actual results may differ from these estimates. Our critical accounting policies are those that affect our financial statements materially and involve a significant level of judgment by management. The Company has adopted the policy of capitalizing the cost of its imaging equipment and depreciating the cost against earnings over the straight line method using an estimated useful life of five years. Because the useful life of any new technology is difficult to estimate due to factors such as competition, obsolescence, government regulations, etc., this accounting estimate is reasonably likely to change from period to period with a material impact on our financial statements. The significance of the accounting estimate to the Company's financial statements is that the equipment on the balance sheet is stated at cost less accumulated amortization and the corresponding depreciation is an expense on the statement of operations. The estimate as to the useful life of these assets will directly affect the carrying amount on the balance sheet and the expense for depreciation recorded in the statement of operations. Accordingly, shareholders' equity and earnings will be materially affected. Revenue Recognition Revenue will be recognized as earned per the licensing agreements which provide for a fixed fee for each thermal imaging camera we install. The revenue is recognized in the month that the camera is in use at the customer's facility. 6 Derivative Instruments In connection with the sale of debt or equity instruments, we may sell options or warrants to purchase our common stock. In certain circumstances, these options or warrants may be classified as derivative liabilities, rather than as equity. Additionally, the debt or equity instruments may contain embedded derivative instruments, such as conversion options, which in certain circumstances may be required to be bifurcated from the associated host instrument and accounted for separately as a derivative instrument liability. The identification of, and accounting for, derivative instruments is complex. Our derivative instrument liabilities are re-valued at the end of each reporting period, with changes in the fair value of the derivative liability recorded as charges or credits to income, in the period in which the changes occur. For options, warrants and bifurcated conversion options that are accounted for as derivative instrument liabilities, we determine the fair value of these instruments using the Black-Scholes option pricing model. That model requires assumptions related to the remaining term of the instruments and risk-free rates of return, our current common stock price and expected dividend yield, and the expected volatility of our common stock price over the life of the option. Because of the limited trading history for our common stock, we have estimated the future volatility of our common stock price based on not only the history of our stock price but also the experience of other entities considered comparable to us. The identification of, and accounting for, derivative instruments and the assumptions used to value them can significantly affect our financial statements. Registration Rights Agreements In connection with the sale of debt or equity instruments, we may enter into registration rights agreements. Generally, these registration rights agreements require us to file registration statements with the Securities and Exchange Commission to register common shares that may be issued on conversion of debt or preferred stock, to permit re-sale of common shares previously sold under an exemption from registration or to register common shares that may be issued on exercise of outstanding options or warrants. The registration rights agreements usually require us to pay penalties for any time delay in filing the required registration statements, or in the registration statements becoming effective, beyond dates specified in the registration rights agreement. These penalties are usually expressed as a fixed percentage, per month, of the original amount we received on issuance of the debt or preferred stock, common shares, options or warrants. We account for these penalties as a contingent liability and not as a derivative instrument. Accordingly, we recognize the penalties when it becomes probable that they will be incurred. Any penalties are expensed over the period to which they relate. Recent Accounting Pronouncements Emerging Issues Task Force Pronouncement 00-27, relating to certain convertible instruments, requires the discounting of certain debt instruments when the conversion feature meets certain criteria. FASB 123R, Stock Options To Employees And Consultants. This pronouncement relates to employees and consultants who receive stock based pay. The Company will account for the fair value of employee and non-employee options and warrants in accordance with SFAS No. 123R, "Share-Based Payment", which is effective for options and warrants during the annual reporting period beginning after December 15, 2005. The compensation cost will be measured after the grant date based on the value of the reward and is recognized over the service period. The fair value of each option grant is estimated on the date of the grant using the Black-Scholes stock option pricing model. The Company has not yet adopted a stock option plan but is evaluating the affect of a stock option plan on its financial position and results of operations in future periods. ITEM 3. CONTROLS AND PROCEDURES (a) Evaluation of Disclosure Controls and Procedures. As of the end of the period covered by this report, we conducted an evaluation, under the supervision and with the participation of our chief executive officer and chief financial officer of our disclosure controls and procedures (as defined in Rule 13a-15(e) and Rule 15d-15(e) of the Exchange Act). Based upon this evaluation, our chief executive officer and chief financial officer concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Commission's rules and forms. (b) Changes in internal controls. There was no change in our internal controls or in other factors that could affect these controls during our last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS Wellstar is not a party to any pending legal proceeding, nor is its property the subject of a pending legal proceeding, that is not in the ordinary course of business or otherwise material to the financial condition of Wellstar's business. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 7 On August 3, 2007, 2,200,000 shares were issued to Binary Tel for computer software serviced in connection with updating our imaging equipment software. On August 7, 2007, 2,232,142 shares were issued to Darrin Ocasio for legal services in connection with SEC filings in June of 2007. On October 23, 2007, 250,000 shares were issued to Bonnie Griffs for medical consulting services. On October 31, 2007, 1,000,000 shares were issued to Darrin Ocasio for legal services in connection with SEC filings in August of 2007. ITEM 3. DEFAULTS UPON SENIOR SECURITIES On December 1, 2006, the Company received a notice of default in connection with the secured promissory note issued to Micro Health Systems, Inc. on January 31, 2006 as part of the purchase price for the assets of Micro Health Systems (the "MHS Note"). The MHS note is secured by 1,500,000 shares of the Company's common stock. The MHS Note currently has an outstanding principal balance and accrued interest as of the first maturity date of June 21, 2006 of $207,891.20. The default notice states that the pledged shares will be released from escrow if the outstanding principal balance and accrued interest is not paid within ten days from receipt of the default notice. We are in default pursuant to the registration rights agreement entered into in connection with our November 2006 convertible note financing. The default arises from our failure to file a registration statement by the filing deadline set forth in the registration rights agreement. As a result, we are required to pay to the convertible note holders liquidated damages equal to two percent of the outstanding principal balance of the convertible notes per month. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITIES HOLDERS None. ITEM 5. OTHER INFORMATION None. 8 ITEM 6. EXHIBITS EXHIBITS 31.1 Certification by John Antonio, President and Chief Executive Officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certification by Howard Bielski, Chief Financial Officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certification by John Antonio, President and Chief Executive Officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification by Howard Bielski, Chief Financial Officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 9 ITEM 7. SIGNATURES SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. WELLSTAR INTERNATIONAL, INC. /s/John Antonio /s/ Howard Bielski John Antonio Howard Bielski Chief Executive Officer (Principal Executive Officer) Chief Financial Officer (Principal Financial and Accounting Officer) December 18, 2007 10
